COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
NOS.
2-05-383-CR
2-05-384-CR
2-05-385-CR
 
 
DAVID A. SOLIS                                                                  APPELLANT
                                                   V.
THE STATE OF TEXAS                                                                STATE
                                               ----------
        FROM COUNTY CRIMINAL
COURT NO. 4 OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM OPINION[1]
AND JUDGMENT
                                               ----------
We have considered appellant's AMotion To Withdraw Appeal.@  The motion complies with rule
42.2(a) of the rules of appellate procedure.  Tex. R. App. P. 42.2(a).  No
decision of this court having been delivered before we received this motion, we
grant the motion and dismiss these appeals.  See Tex.
R. App. P. 42.2(a), 43.2(f). 
PER CURIAM
PANEL D:   LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.
 
DO NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED: November 3, 2005




[1]See Tex.
R. App. P. 47.4.